Beck, Presiding Justice.
The court properly ruled that the plaintiffs can not maintain the present suit while a suit between the *147same parties is pending in the municipal court, based on an alleged settlement of a prior suit in the superior court, which the plaintiffs dismissed at the time of and in consideration of said settlement. No cause of action is set forth in this present petition which was not fully set forth and relied upon in the original suit. No equitable rights are set forth by plaintiffs here which can not be set up by way of defense to the counter-claim in the suit pending in the municipal court. See Clower v. Bryan, 175 Ga. 790 (166 S. E. 194); First National Bank of Carrollton v. Roberts, 175 Ga. 810 (166 S. E. 211).

Judgment affirmed.


All the Justices concur.